Citation Nr: 1509812	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the United States Army from March 1957 to March 1959 and from October 1961 to August 1962.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral foot disorder is related to his active duty service.  The Veteran was not afforded a VA examination for his claimed bilateral foot disorder.  He has been diagnosed with hallux valgus and gout.  In a March 2006 VA treatment record, he reported that both during and since service, he experienced bilateral foot pain as a result of wearing military boots that were too small.  The Veteran is competent to attest to observable symptomatology and events that he experienced.  In addition, a January 2010 VA treatment record indicated that there might be a causal link between shoes and hallux valgus.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The record also reflects that the Veteran receives treatment from the VA Boston Healthcare System.  Updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding, relevant VA medical records, to include records from the VA Boston Healthcare System dated since July 2012.

2.  After completing the preceding development, schedule a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.

The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation based on the facts of this case and any relevant medical principles.

The examiner must clearly identify all current bilateral foot disorders.  With respect to each diagnosed disorder, the examiner must provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that it manifested in or otherwise related to service.
In rendering this opinion, the examiner should address the Veteran's contention that his military boots caused his current disorder.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

